Exhibit 10.2

LOCKHEED MARTIN CORPORATION

EXECUTIVE SEVERANCE PLAN

The Lockheed Martin Corporation wishes to amend the Lockheed Martin Corporation
Executive Severance Plan (“Plan”) as follows, generally effective January 1,
2014:

 

  1. Section 6(b) of the Plan is amended to read as follows:

In the event an Eligible Employee who is entitled to a Supplemental Severance
Benefit becomes employed by the Company (or an Affiliate) prior to the first
anniversary of his or her Executive Layoff Event, the Eligible Employee shall be
obligated to repay to the Company an amount equal to the amount of the
Employee’s Supplemental Severance Benefit multiplied by a fraction, the
numerator of which is the number of weeks (capped at 52) in the one-year period
following the Employee’s termination of employment during which the Employee is
employed by the Company and the denominator of which is fifty-two (52).

 

  LOCKHEED MARTIN CORPORATION By:  

/s/ John T. Lucas

  John T. Lucas   Senior Vice President, Human Resources & Communications Date:
July 18, 2014